AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina




                     Dawn Y. Watson,
                        Plaintiff
                           v.                                               Civil Action No.      9:18-01663-JMC

  Commissioner of Social Security Administration,
                    Defendant

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)                 the amount of             dollars ($    ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of       %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: the decision of the Commissioner is affirmed.


This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having adopted the
Report and Recommendation of Magistrate Judge Bristow Marchant which affirmed the decision of the Commissioner.


Date: March 31, 2020                                                       CLERK OF COURT


                                                                                               s/Angie Snipes
                                                                                     Signature of Clerk or Deputy Clerk
